Towaki Komatsu
                                                                                                    /
802 Fairaiount PL Apt. 4B
Bronx, NY 10460
Tel: 718-450-6951
E-mail: Towaki Komatsu@.vahoo.com



October 1,2019

Hon. Frederic Block
United States District Judge
United States District Court
225 Cadman Plaza East
                                                                        m        OCT 01 20t9
                                                                                                    I
Brooklyn,New York 11201

       Re:     Hikind v. Ocasio-Cortez,
                                                                        PRO SE OFFICE
               No. 19-cv-3956(FB)(CLP)(E.D.N.Y.)


Dear Judge Block,

After filing a letter again yesterday in the action referenced above in the Pro Se office located
inside ofthe United States District Court for the Eastern District ofNew York,I realized that a

male federal court security officer whose last name is Huvane was in that that office with me and

illegally subjecting me to selective-enforcement that corresponds to the class-of-one legal theory

in regards to the Fourteenth Amendment ofthe U.S. Constitution.


Through this letter, I urge you to immediately to act in accordance with US v. Smith.426 F.3d

567(2d Cir. 2Q05J and Marom v. City ofNew York, No. 15-cv-2017(PKC)(S.D.N.Y. Mar. 7,

2016J by imposing strict discipline upon the U.S. Marshals Service and the federal court security

officers that work inside ofthat courthouse that will cause me to no longer be subject to

selective-enforcement nor any other acts by them that violate my constitutional rights and other

applicable laws that include 41 C.F.R. §102-74.390 and 18 U.S.C. §1513 while I am inside of

that courthouse and am conducting myselfin a lawful maimer.



                                            Page 1 of4
The following pertinent excerpt from US v. Smiths 426 F.3d 567(2d Cir. 2005)confirms that

judges ultimately control all aspects ofhow court personnel that include security personnel

operate in courthouses:

   "III. Control of Court Access

    Although we conclude that Smith's constitutional rights were not violated by the imposition
    ofa photo identification requirement, 576*576 we note our concerns about unilateral steps —
    even commonsensical and frilly justified ones — by the executive branch that restrict court
    access. Going forward, we emphasize that any such steps must be coordinated with, and
    approved by the courts. While the Marshals Service and Secretary ofDHS are charged by
    Congress with protecting the federal courts,see 28 U.S.C.§ 566;40 U.S.C.§ 1315,the
    Supreme Court has made clear that "courtroom and courthouse premises are subject to the
    control ofthe court." Sheppard v. Maxwell, 384 U.S. 333.358.86 S.Ct. 1507.16 L.Ed.2d
    600 n966h see also Westmoreland v. CBS, Inc., 752 F.2d 16.24 n. 13(2d Cir.l984)("the
   judiciary ... has always had control over the courtrooms"); Brewster v. Bordenkircher, 745
    F.2d 913.916(4th Cir.1984)("It is [the districtjudge] who is best equipped to decide the
    extent to which security measures should be adopted to prevent disruption ofthe trial, harm
    to those in the courtroom,escape ofthe accused,and the prevention of other crimes.").

    Control by the courts is essential, because the judiciary is uniquely attuned to the delicate
    balance between defendants' Sixth Amendment rights to public trial, the public and press's
    First Amendment rights to courtroom access, and the overarching security considerations that
    are unique to the federal facilities containing courtrooms. Because ofthese factors, special
    concerns arise when security measures that seem obvious or commonplace in some settings
    are transferred to the door ofsuch facilities. The judiciary is uniquely competent to strike the
    proper balance. It is especially important that the judiciary maintain control ofsecurity
    measures that may affect those having business before the courts, because ofthe danger that
    litigants could be excluded from the courtroom and procedurally penalized for their absence
    through no fault oftheir own and without the knowledge ofthe court. For these reasons, we
    expect the Marshals Service to consult with the courts before implementing general security
    measures that significantly affect court access. Such restrictions should then be approved by
    the judiciary through,for example,their relevant court security committees."

The following is a pertinent excerpt from Marom v. City ofNew York. No. 15-cv-2017(PKC)

(S.D.N.Y. Mar. 7.2016)that concerns failures by law-enforcement officials to intervene to

protect constitutional rights from being infringed:

    "All law enforcement officials have an affirmative duty to intervene to protect the
    constitutional rights of citizens from infringement by other law enforcement officers in their


                                            Page 2 of4
   presence." Anderson, 17 F.3d at 557."An officer who fails to intercede is liable for the
   preventable harm caused by the actions ofthe other officers where that officer observes or
   has reason to know:(1)that excessive force is being used, Q(2)that a citizen has been
   unjustifiably arrested []or(3)that any constitutional violation has been committed by a law
   enforcement official Q." Id. However,"[i]n order for liability to attach,there must have been
   a realistic opportunity to intervene to prevent the harm from occurring."

Although the following excerpt from Cohen v. California,403 U.S. 15,91 S. Ct. 1780,29 L. Ed.

2d 284(1971)is presented here in an out-of-context manner with respect to how it was used in

that case,that finding still applies to privacy rights in courthouses:

   "It may be that one has a more substantial claim to a recognizable privacy interest when
   walking through a courthouse corridor than,for example, strolling through Central Park"


Attached to this letter are printouts oftwo e-mail messages that I sent yesterday to a)the

division within the U.S. Marshals Service that handles Freedom ofInformation Act("FOIA")

requests and b)the Internal Affairs division ofthe U.S. Marshals Service. I sent those e-mails to

a)report illegal acts that were committed yesterday against me inside ofthe United States

District Court for the Eastern District ofNew York in Brooklyn by two male federal court

security officers whose last names are Huvane and Gillespie who were following illegal orders

that were issued by the U.S. Marshals Service and b)order the U.S. Marshals Service to

immediately provide me video recordings that were recorded yesterday by video security

cameras that it controls in that courthouse of my presence in that courthouse that can

substantiate my claims against the federal court security officers and U.S. Marshals Service.

The illegal acts that were committed against me yesterday in that courthouse were patently

obvious stalking, selective-enforcement, and harassment in flagrant violation of my Fourteenth

 Amendment rights under the color oflaw that didn't grant me any due process whatsoever to

contest the validity ofthose illegal acts before they were imposed upon me in that courthouse. I

have never conducted myselfin an unlawful, harassing, disorderly, or threatening manner while


                                             Page 3 of4
I have been inside ofthat courthouse. The U.S. Marshals Service has a track record of illegally

concealing and destroying video recording evidence that is recorded by video security cameras

that it controls that are installed in federal courthouses located in New York City in response to

lawful and timely orders that I have issued to it to provide me those video recordings largely to

substantiate valid claims against federal court security personnel. In doing so,the U.S. Marshals

Service has flagrantly violated 18 U.S.C. §1512,18 U.S.C. §1519,and my rights pursuant to the

First Amendment, Fifth Amendment, Freedom ofInformation Act, and 5 U.S.C. §552(a).



Thank you for your time and consideration.



Regards,


Towaki Komatsu




                                           Page 4 of4
From: Towaki Komatsu <towaki_komatsu@yahoo.com>
Subject: Re: Complaint against federal court security officers today inside ofthe United States
District Court for the Eastern District ofNew York
Date: September 30,2019 at 6:12:30 PM EDT
To: intemal.affairs@usdoj.gov

Internal Affairs team,

I'm sending you this message to file a new complaint with your team against federal court
security officers whose last names are Humane and Gillespie that illegadly stalked me between
2:10 pm and 2:45 pm today in violation of 18 U.S.C. §1513(e), 18 U.S.C. §245(b)(5),41 C.F.R.
§102-74.390, and my 14th Amendment rights that pertain to selective-enforcement while I was
inside of the United States District Court for the Eastem District ofNew York.

Mr. Huvane is a Caucausian male and bald. Mr. Gillespie is a Black male who is roughly 6 feet
and 4 inches in height. He told me today that he was then Mr. Huvane's supervisor and that he
directed Mr. Huvane to follow me in that courthouse. While doing so, Mr. Gillespie indicated
that he received an order from the U.S. Marshals Service to have that happen. In stark contrast to
Mr. Huvane, Mr. Gillespie, and members ofthe U.S. Marshals Service I conducted myselfin an
entirely lawfiil manner throughout the entire time that I was inside offederal courthouses today
in Brooklyn and Manhattan.

I first became aware that Mr. Huvane was stalking me today inside ofthe United States District
Court for the Eastem District ofNew York after I finished conducting legal research inside ofthe
pro se office in that courthouse. When I turned to leave that office,I spotted him loitering in that
office. It was patently obvious then from pertinent circumstances that he was stalking me and
violating my privacy rights while illegally subjecting me to selective-enforcement in fiutherance
of maintaining an illegal vendetta that the U.S. Marshals Service continues to illegally have in
place against me in retaliation for valid complaints that I have filed against the U.S. Marshals
Service and federal court security officers.

When I lawfully confronted Mr. Huvane about stalking me and violating my privacy rights in
that courthouse today while also illegally subjecting me to selective-enforcement by clearly
ordering him to tell me why he was doing so, he made it clear to me that he received an order to
do so and fi-audulently claimed that I don't have privacy rights while I am inside offederal
courthouses.


When I then talked to Mr. Gillespie about those illegal practices against me while clearly telling
him that the U.S. Marshals Service was issuing illegal orders for that practice to be applied
against me,he told me that I could file a complaint with the U.S. Marshals Service about it and
made it clear that he would continue to have &at illegal practice used against me in that
courthouse.


Furthermore, as I was about to enter a men's restroom in that courthouse, Mr. Huvane and Mr.
Gillespie were standing near me. Mr. Huvane made a remark to Mr. Gillespie in which he
originally expressed an intent to follow me in that restroom before he expressed that he changed



                                            Page 1 of4
his mind about that. Such conduct offollowing me into restrooms is flagrant harassment against
me by federal court security officers.

Prior to exiting that courthouse today,I clearly and lawfiilly pointed out to both Mr. Gillespie
and Mr. Huvane that they have a 14th Amendment legal affirmative duty to intervene on my
behalfin response to practices that are being carried out against me in that courthouse that
infringe on my constitutional rights. However,they ignored that point and violated applicable
law by carrying out the unlawful order that the U.S. Marshals Service directed them to cany-out
against me.


From,

Towaki Komatsu




                                           Page 2 of4
From: Towaki Komatsu <towaki_komatsu@yahoo.com>
Subject: Re: New Freedom ofInformation Act demand for video
Date: September 30,2019 at 5:49:26 PM EDT
To: USMS FOIA <USMS.FOIA@usdoj.gov>
Cc: intemal.affairs@usdoj.gov

My name is Towaki Komatsu.

I am ordering the United States Marshals Service in accordance with the Freedom ofInformation
Act("FOIA"), my First Amendment rights. Fifth Amendment rights, and 5 U.S.C. 552(a)to
promptly provide me all video recordings that were recorded today of me between 2:10 pm and
2:45 pm by video security cameras controlled by the U.S. Marshals Service inside ofthe United
States District Court for tiie Eastem District ofNew York that is located at the following address:


225 Cadman Plaza E
Brooklyn,NY 11201


While I was in that courthouse today during that time,I spent time in the pro se office on its first
floor and used a men's restroom located just past the area where visitors undergo security checks
upon entering that courthouse.

The video recordings that must be provided to me that were recorded today in that courthouse
must include the video recordings that were recorded by those security cameras ofthe
interactions that I had male federal court security officers whose last names are Huvane and
Gillespie. Mr. Huvane is Caucasian and bald. Mt. Gillespie is Black and roughly 6 feet and 4
inches in height. Also, Mr. Gillespie told me today in that courthouse that he was Mr. Huvane's
supervisor. The video recordings that must be provided to me that I described above must also
include the video recordings that were recorded by those security cameras of Mr. Huvane and
Mr. Gillespie following me in that courthouse and being in the pro se office in that courthouse
while I was in that office.




My mailing address is:


Towaki Komatsu
802 Fairmount Place.
Apartment 4B
Bronx, NY 10460




                                            Page 1 of2
From,

Towaki Komatsu




                 Page 2of2
